DETAILED ACTION

Response to Amendment
The Amendment filed 10/20/2020 has been entered. Claims 1-4 and 6-14 remain pending in the application. Claim 5 was cancelled. 

Claim Objections
Claims 6-7 are objected to because of the following informalities:  
Regarding claim 6, “claim 5” should be “claim 1”.
Regarding claim 7, “the first part and second part” should be “the first part and the second part”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Regarding claim 1, “wherein the first opening includes a diameter smaller than a diameter of the first capsule, such that the first capsule is prevented from moving through the first opening when loaded into the internal cavity” is considered new matter. Examiner notes that an outlet portion of first capsule needs to move through the first opening for dispensing (see Figure 5), therefore applicant’s disclosure is considered to fails to teach this limitation. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, “wherein the first opening includes a diameter smaller than a diameter of the first capsule, such that the first capsule is prevented from moving through the first opening when loaded into the internal cavity” appears to require that no part of the first capsule can pass the first opening, which make the claim unclear on how the material in the first capsule is dispensed with respect to the current application. Furthermore is the first capsule require for claim 1? 
Regarding claims 2-4 and 13-14, the claims further describe the first capsule and the second capsule, it is unclear if the device require the first capsule and the second capsule or only the device is capable of holding the capsules as describe, how does claims 2-4 further limit the claims.


Claims Not Subject to Prior Art Rejection
Patentability for claims 1-4 and 6-14 cannot be determined at this time due to the 112b issues. Currently there are no art rejections for claims 1-4 and 6-14, since amendments to overcome the 112b issue can change the scope of the invention for claims 1-4 and 6-14.
A proposed examiner amendment listed below for allowance was send out on 1/07/2021 to Joshua Boyle. No reply was received from the applicant.

“1) (Currently Amended) A shaving device, comprising: 
a shaving head and a handle, wherein the handle includes an internal cavity; 
wherein the handle is separable into a first part affixed to the shaving head
a first opening at an end of the first part of the handle; 
a second opening at an 
a first capsule and a second capsule each disposed in the internal cavity with the second capsule coaxially aligned with the first capsule, wherein the first capsule is configured to house and dispense a first dispensable material and the second capsule is configured to house and dispense a second dispensable material;
a cap removably secured over the second opening, second opening is ed with a corresponding second outlet on one end of the second capsule; 
wherein the first opening includes a diameter smaller than a diameter of the first capsule, such that the first capsule is prevented from moving entirely through the first opening when loaded into the internal cavity, wherein the first capsule includes a first outlet extending beyond the first opening;
wherein the shaving head comprises a blade configured to cut hair.

6)    (Currently Amended) The shaving device of claim 1, wherein: the cap is adapted to plug the second opening corresponding second outlet of the second capsule.

14) (Cancelled).”


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 ad 6-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kwak (US 4760642) teaches two dispenser tube in the same handle and DeMars (US 4635361) teaches each style of the capsule dispensing as claimed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANG DONG/
Examiner, Art Unit 3724
2/15/2021



/EVAN H MACFARLANE/Examiner, Art Unit 3724